Name: Decision of the EEA Joint Committee No 64/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  foodstuff;  European construction;  consumption;  food technology
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/35 DECISION OF THE EEA JOINT COMMITTEE No 64/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 57/97 (1); Whereas Council Directive 96/21/EC of 29 March 1996 amending Commission Directive 94/54/EC concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Directive 79/112/EEC (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 18 (Council Directive 79/112/EEC) of Chapter XII of Annex II to the Agreement:  396 L 0021: Council Directive 96/21/EC of 29 March 1996 (OJ L 88, 5.4.1996, p. 5). Article 2 The texts of Directive 96/21/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 5 October 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 346, 20. 11. 1997, p. 19. (2) OJ L 88, 5. 4. 1996, p. 5.